[Cite as State v. Nikolic, 2020-Ohio-3718.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                              No. 108779
                 v.                                 :

PETAR NIKOLIC,                                      :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 16, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-626684-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Ronni Ducoff and Anna M. Herceg,
                 Assistant Prosecuting Attorneys, for appellee.

                 Adam Parker, for appellant.


KATHLEEN ANN KEOUGH, J.:

                   Defendant-appellant, Petar Nikolic, appeals his convictions following

a guilty plea. For the reasons that follow, we affirm his convictions but order that

the trial court enter a corrected journal entry, nunc pro tunc, to reflect that five years

of community control was ordered on each count.
               In 2018, Nikolic was named in a four-count indictment charging him

with kidnapping, two counts of domestic violence, and obstructing official business.

Nikolic agreed to plead guilty to an amended Count 1, attempted abduction, a felony

of the fourth degree, and Count 2, domestic violence, a first-degree misdemeanor.

Counts 3 and 4 were nolled. He was sentenced to serve five years of community

control sanctions on each count.

               Nikolic now appeals, raising two assignments of error.

I.   Denial of Pretrial Motion to Disqualify

               In his first assignment of error, Nikolic contends that the “trial court

denied [his] right to effective assistance of counsel when it failed to respond to [his]

motion to remove counsel.”

               In 2018, Nikolic filed a motion to disqualify and dismiss his court-

appointed attorney alleging that counsel failed to render adequate representation

because counsel (1) failed to investigate the charges; (2) subjected Nikolic to

repeated competency evaluations, which violated his right to a speedy trial; (3) failed

to conduct discovery and obtain material and exculpatory evidence; (4) failed to

present Nikolic with discovery to help in his defense; (5) failed to hire an

independent investigator; and (6) failed to seek discovery of the victim’s medical

records. The record before this court reflects that the trial court did not rule on the

motion; accordingly, it is deemed denied for purposes of this appeal. See Savage v.

Cody-Zeigler, Inc., 4th Dist. Athens No. 06CA5, 2006-Ohio-2760, ¶ 28 (motions
that a trial court fails to explicitly rule upon are deemed denied once a court enters

final judgment).

               In this case, Nikolic entered a guilty plea, which is a complete

admission of his guilt. “‘[A] guilty plea represents a break in the chain of events that

precede it in the criminal process.’” State v. Korecky, 8th Dist. Cuyahoga No.

108328, 2020-Ohio-797, ¶ 16, quoting State v. Spates, 64 Ohio St.3d 269, 272, 595

N.E.2d 351 (1992). “When a defendant enters a plea of guilty, he waives all

appealable errors that might have occurred unless the errors precluded the

defendant from entering a knowing, voluntary, and intelligent plea.” Id., citing State

v. Robinson, 8th Dist. Cuyahoga No. 107598, 2020-Ohio-98, citing State v. Kelley,

57 Ohio St.3d 127, 566 N.E.2d 658 (1991).

               “A plea of guilty even waives the right to claim that a defendant was

prejudiced by ineffective assistance of counsel, except to the extent that the

ineffective assistance of counsel caused the defendant’s plea to be less than knowing,

intelligent, and voluntary.” Korecky at ¶ 19, citing State v. Williams, 8th Dist.

Cuyahoga No. 100459, 2014-Ohio-3415, ¶ 11, citing Spates at 272.

               In this case, Nikolic suggests that if he had an attorney who made

reasonable efforts to communicate with him, and the court had considered his

motion to disqualify, there was a reasonable probability he may not have pleaded

guilty. He does not, however, make any assertion that he did not enter a knowing,

voluntary, or intelligent plea, and the record reflects that his plea was in fact made

in compliance with Crim.R. 11.
              In support of his argument, Nikolic cites to State v. Carter, 128 Ohio

App.3d 419, 715 N.E.2d 223 (4th Dist.1998), where the court was asked to reverse a

defendant’s guilty plea after the trial court denied the defendant’s request for new

counsel. At a pretrial hearing, Carter raised concerns about his trial counsel’s

performance, saying that his counsel was dishonest, had refused to communicate

with him, and was working with the prosecution. The trial court advised Carter that

he could hire his own counsel, but that the court would not appoint new counsel or

grant him a continuance of trial. The trial court did not address the allegations

Carter made in his motion, however. Although Carter gave no indication prior to

the hearing that he would accept a plea, he pleaded guilty following the discussion

with the court, believing that his only options were to plead or proceed without

effective assistance of counsel. The record showed that Carter signed a written plea

agreement but wrote on the form that he had no confidence in his attorney. The

Fourth District reversed Carter’s convictions, finding that his allegations about

counsel’s performance were sufficiently specific to trigger the trial court’s duty to

investigate the truth of the allegations, and that Carter demonstrated with

reasonable probability that he would not have pleaded guilty had the court not

summarily rejected his motion for new counsel. Id. at 423.

              Carter is readily distinguishable. First, unlike in Carter where the

motion to disqualify and appoint new counsel was considered and rejected on the

same day that the defendant pleaded guilty, Nikolic filed his motion to disqualify in

September 2018, but pleaded guilty almost eight months later in May 2019. Looking
at the record as a whole, Nikolic made his motion to disqualify at a time when he

was undergoing competency evaluations and restorative procedures.

               Moreover, in March 2019, Nikolic appeared before the trial court for

pretrial discussions and a review of psychiatric reports and competency evaluations.

During that hearing, where the court accepted the reports finding Nikolic competent

to stand trial and where the state set forth the plea agreement, Nikolic did not

express any dissatisfaction with his counsel or renew his request for new counsel.

Additionally, and unlike in Carter, Nikolic did not mention at the time of his plea in

May 2019, that he was dissatisfied with his counsel or gave any indication that he

was only pleading guilty because that was his only option. In fact, during the plea

colloquy, Nikolic affirmatively stated that he was satisfied with his counsel’s

representation.

               Based on the record before us, we find nothing that would indicate

that at the time of the plea, Nikolic believed that his only options were to plead guilty

or proceed without effective assistance of counsel. Therefore, Nikolic has not

demonstrated that a reasonable probability exists that he would not have pleaded

guilty, or that he did not enter a knowing, voluntary, or intelligent plea.

               Accordingly, Nikolic’s first assignment of error is overruled.

II. Effective Assistance of Counsel

               In his second assignment of error, Nikolic contends that he was

denied his right to effective assistance of counsel under the Sixth Amendment when
counsel failed to inform him that this guilty plea would subject him to mandatory

deportation.

               “The Sixth Amendment to the United States Constitution guarantees

a defendant the effective assistance of counsel at ‘“critical stages of a criminal

proceeding,” including when he enters a guilty plea.’” State v. Romero, 156 Ohio

St.3d 468, 2019-Ohio-1839, 129 N.E.3d 404, ¶ 14, quoting Lee v. United States,

__U.S.__, 137 S.Ct. 1958, 1964, 198 L.Ed.2d 476 (2017), quoting Lafler v. Cooper,

566 U.S. 156, 165, 132 S.Ct. 1376, 182 L.Ed.2d 398 (2012); Hill v. Lockhart, 474 U.S.

52, 58, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).

               A plea is involuntary if it is the result of ineffective assistance of

counsel. State v. Bailey, 8th Dist. Cuyahoga No. 107216, 2019-Ohio-1242, ¶ 11,

citing State v. Banks, 9th Dist. Lorain No. 01CA007958, 2002-Ohio-4858, ¶ 16. To

prevail on this claim, Nikolic must meet the test for ineffective assistance of counsel.

State v. Xie, 62 Ohio St.3d 512, 524, 584 N.E.2d 715 (1992). This requires a

convicted defendant to prove two things — counsel’s performance was deficient and

the deficient performance prejudiced the defense. Strickland v. Washington, 466

U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The claim fails if the

defendant cannot satisfy either prong of the test. State v. Bradley, 42 Ohio St.3d

136, 142, 538 N.E.2d 373 (1989).

               The United States Supreme Court has held that when counsel’s

noncitizen client is considering a plea, “counsel must inform her client whether his

plea carries a risk of deportation.” Padilla v. Kentucky, 559 U.S. 356, 374, 130 S.Ct.
1473, 176 L.Ed.2d 284 (2010). Given the severe consequences of deportation, an

ineffective-assistance claim is not limited to affirmative misadvice or false

information. Id. at 369-371. The failure to give any advice at all about possible

deportation consequences satisfies the first prong of Strickland. Id. “The severity

of deportation * * * only underscores how critical it is for counsel to inform her

noncitizen client that he faces a risk of deportation.” Id. at 373-374.

               In this case, Nikolic contends that his counsel was ineffective for not

advising him that pleading guilty to attempted abduction and domestic violence

would subject him to mandatory deportation.

               R.C. 2943.031(A) requires the trial court to provide the following

advisement prior to accepting a defendant’s guilty or no-contest plea to a felony or

misdemeanor other than a minor misdemeanor:

      If you are not a citizen of the United States, you are hereby advised that
      conviction of the offense to which you are pleading guilty (or no contest,
      when applicable) may have the consequences of deportation, exclusion
      from admission to the United States, or denial of naturalization
      pursuant to the laws of the United States.

There is no dispute that the trial court complied with the mandatory notification

requirements. See tr. 25. The Ohio Supreme Court has stated, however, that “the

trial court’s advisement under R.C. 2943.031(A) does not cure an attorney’s failure

to advise his client of the immigration consequences of a guilty plea,” as Padilla

instructs. Romero at ¶ 19-20. “‘Warnings from a judge during a plea colloquy are

not a substitute for effective assistance of counsel, and therefore have no bearing on
the first Strickland prong.’” Id., quoting United States v. Kayode, 777 F.3d 719, 728

(5th Cir.2014).

              During the plea colloquy, counsel stated:

      I might also add that he’s a green card holder, and I have a Supreme
      Court case that says that that [sic] lawyer has to notify him. I know you
      do, too.

      But I notified you [Nikolic] about the possible deportation. Remember
      we talked about that? Didn’t we talk about that?

(Tr. 18.) Nikolic responded, “Yes.” (Tr. 19.)

              Later in the colloquy after the trial court gave Nikolic the R.C.

2943.031(A) advisement, the following conversation occurred:

      [Nikolic]: I do have a green card since approval back in [19]75.

      The Court: Okay. Did you understand what I read to you?

      [Nikolic]: That I may not be extendable.

      The Court: Right, that you might be deported. You could be excluded
      from admission, or denied naturalization.

      [Nikolic]: Deported. What do you mean, when, now?

      The Court: No. It could happen. It’s up to the immigration officials,
      not up to me.

      [Defense Counsel]: It might not happen.

      [Nikolic]: I’m sorry.

      [Defense Counsel]: It might not happen.

      [Nikolic]: It might not happen?

      The Court: Do you understand?

      [Nikolic]: Yes.
(Tr. 25-26.) Thereafter, the trial court continued with the plea colloquy, including

a complete advisement of Nikolic’s Crim.R. 11 rights. Nikolic said he understood his

rights and the punishments involved, that he was satisfied with his attorney, and

that he did not wish to go to trial.

               Despite counsel’s assertions that “it might not happen,” Nikolic is

subject to mandatory deportation. He pleaded guilty to domestic violence, a first-

degree misdemeanor. Pursuant to 8 U.S.C. 1227(a)(2)(E)(i), a person convicted of

domestic violence is deportable, i.e. subject to mandatory deportation.

               Nikolic also pleaded guilty to attempted abduction, a felony of the

fourth degree, punishable by up to 18 months in prison. Pursuant to 8 U.S.C.

1227(a)(2)(A)(iii), the offense of attempted abduction is a deportable offense

because it is an aggravated felony under the statutory definition of the offense.

Under 8 U.S.C. 1101(a)(43)(F), aggravated felonies include: “a crime of violence (as

defined in section l6 of title 18, but not including a purely political offense) for which

the term of imprisonment is at least one year.” In turn, “crime of violence” is defined

as “an offense that has as an element the use, attempted use, or threatened use of

physical force against the person or property of another.” l8 U.S.C. l6(a).

               R.C. 2905.02, regarding abduction, states that:

      (A) No person, without privilege to do so, shall knowingly do any of the
      following:

      (1) By force or threat, remove another from the place where the other
      person is found;
      (2) By force or threat, restrain the liberty of another person under
      circumstances that create a risk of physical harm to the victim or place
      the other person in fear.

              Accordingly, abduction qualifies as a crime of violence because it

includes the use of force. Nikolic’s conviction for attempted abduction does not

change the deportability status because a crime of violence includes the attempted

use of force. Additionally, attempted abduction is a felony of the fourth degree,

making it punishable by up to l8 months in prison. R.C. 2929.14(A)(4). Therefore,

attempted abduction is an aggravated felony under 8 U.S.C. 1101(a)(43)(F), and

pleading to that offense subjects Nikolic to mandatory deportation.

              Additionally, as applicable to Nikolic, attempted abduction is a

deportable offense when it is a crime of violence against a family or household

member. See 8 U.S.C. 1227(a)(2)(E) (crime of domestic violence includes any crime

of violence against a family or household member).

              Under the facts and circumstances of this case, Nikolic is subject to

mandatory deportation, and his green card status is subject to revocation. The

record is unclear, however, regarding the precise nature of the prehearing

conversation between counsel and Nikolic regarding deportation; it only provides

that Nikolic and counsel “talked about that” (tr. 18.) and that “it might not happen.”

(Tr. 25-26). However, based on the dialogue between counsel and Nikolic during

the plea hearing, it appears that counsel may not have fully advised Nikolic about

the mandatory deportation consequence he faced. Much like in Padilla, where the

deportation consequence was clear just from reading the removal statute, it was
easily determined that Nikolic’s deportation was presumptively mandatory. See

Padilla 559 U.S. at 368-369, 130 S.Ct. 1473, 176 L.Ed.2d 284 (it is not hard to find

deficiency when the consequences of a plea are easily determined from reading the

removal statute).

               Accordingly, based on the record before this court, we find that

counsel was deficient in his performance by failing to advise Nikolic of the

mandatory nature of deportation. The first prong of Strickland is satisfied.

               Under the second prong of Strickland, Nikolic must show that “there

is a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59, 106 S.Ct. 366,

88 L.Ed.2d 203. In assessing whether it would be rational for a defendant to go to

trial instead of pleading guilty, the court should consider the totality of

circumstances. Romero at ¶ 29, citing Lee, __U.S.__, 137 S.Ct. 1958, 1964, 1966,

198 L.Ed.2d 476. Some of the relevant factors to consider include, but are not

limited to, (1) the consequences of going to trial; (2) the importance that the

defendant placed on avoiding deportation; (3) the defendant’s connections to the

United States; and (4) judicial advisement of immigrations consequences. Romero

at ¶ 30-33, citing Lee at 1965-1968.

               In this case, the record is silent, and Nikolic fails to explain that the

consequences of deportation would have altered his decision to accept the plea

bargain offered by the state and plead guilty to these offenses. Although Nikolic has

been in the United States since 1975 and has some familial connection here, the
victim in this case is his mother, with whom he is ordered to have no contact.

Accordingly, we find that Nikolic’s blanket statements on appeal that he would not

have pleaded guilty but for counsel’s deficiencies is merely a “‘post hoc assertion’”

that is insufficient to demonstrate prejudice See Romero at ¶ 28, quoting Lee at

1967. Moreover, Nikolic concedes that the trial court fully complied with the judicial

advisement regarding deportation as required pursuant to R.C. 2943.031.

              Finally, the record is silent as to whether Nikolic is currently subject

to deportation proceedings. In fact, he has not filed any motion in the trial court to

withdraw his plea on the basis that deportation proceedings have commenced.

Based on the record before this court, Nikolic has not demonstrated that he was

prejudiced by counsel’s deficiency such that he would not have pleaded guilty had

he known that he was subject to mandatory deportation based on his convictions.

              The assignment of error is overruled.

              Judgment affirmed. The trial court is ordered to enter a corrected

journal entry, nunc pro tunc, to reflect that five years of community control was

ordered on each count.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to
the trial court to enter a corrected journal entry, nunc pro tunc, and for execution of

sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

EILEEN T. GALLAGHER, A.J., and
LARRY A. JONES, SR., J., CONCUR